UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-1437



ARTHUR EMIL LARSON,

                                            Plaintiff - Appellant,

          versus


SOUTH CAROLINA REAL ESTATE COMMISSION; CHARLES
CAPE, in his capacities as Chief of the South
Carolina Real Estate Commission(s) Investiga-
tive Division and Staff Involved; CHARLES
CAPE, Personally,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-97-1323-3-19BC)


Submitted:   May 14, 1998                   Decided:   May 27, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arthur Emil Larson, Appellant Pro Se.       Arrigo Paul Carotti,
MCCUTCHEON, MCCUTCHEON & BAXTER, P.A., Conway, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur Larson appeals the district court's order dismissing

his civil action as barred by the statute of limitations period.

See Pocahontas Supreme Coal Co. v. Bethlehem Steel Corp., 828 F.2d
211, 220 (4th Cir. 1987). We have reviewed the record and the dis-

trict court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Larson v. South Carolina Real

Estate Comm'n, No. CA-97-1323-3-19BC (D.S.C. Mar. 10, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2